Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 1-24, 53 and 55 cancelled.
Claim 54 is also canceled by Examiner’s Amendment upon the allowance of the application, since they have been withdrawn from the applicants’ election without traverse.
Claims 25-52 and 56-57 are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Listing of amended claims: claim 54
54.  (Examiner amended) Canceled.
Reasons for Allowance
Claims 25-52 and 56-57 are allowable for the following reasons:
Applicant’s arguments filed June 03, 2022, with respect to the current claims, have been fully considered and are persuasive.
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Fariello et al. (US. Pub. 2010/0109892) and German et al. (US. Pub. 2009/0166404).
Claims 25 and 57 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “An intelligent optical fiber termination system comprising: an enclosure; an optical termination assembly within the enclosure and including (i) a first optical fiber connector, (ii) an optical fiber extending through at least a portion of the first optical fiber connector, (iii) an adapter into which the first optical fiber connector is insertable, and iv) a sensing mechanism selected from the group consisting of (i) a first insertion sensing mechanism configured for conveying first fiber insertion status signals corresponding to a first fiber insertion status of the first optical fiber connector into the adapter, (ii) a first fiber signal conveyance sensing mechanism configured for conveying first fiber conveyance status signals corresponding to a first fiber conveyance status of input optical signals to or of output optical signals from the first optical fiber, and (iii) a first end contact sensing mechanism configured for conveying first end contact status signals corresponding to a first end contact status of an end of the first optical fiber connector with another object when the first optical fiber connector is inserted into the adapter; 
a first operational sensing mechanism configured for conveying first operational status signals different than at least one signal-type of the conveyed ones of the first fiber insertion status signals, the first fiber conveyance status signals, and the first end contact status signals and corresponding to a first operational status of the intelligent optical fiber termination system;
 a first component at least partially within the enclosure; and a central processing unit (CPU) configured for receiving a plurality of CPU input signals respectively corresponding to each of the conveyed ones of the first fiber insertion status signals, the first fiber conveyance status signals, the first end contact status signals, and the first operational status signals and conveying a first directional signal to direct a change in a physical state of the first component based on the CPU input signals received by the CPU.” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 26-52 and 56 are allowed in virtue of dependency of claim 25.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883